Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added limitations are taught by the newly added reference Meembat and Kosslyn further in view of Hwang.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0012938A1 to Kosslyn, and further in view of US Patent Pub. NO. 2015/0350694 to Meembat (“Meembat”), further in view of US Patent Pub. NO.  20180234728 to Hwang et al. (“Hwang”).

As to claim 1, Kosslyn teaches method comprising: presenting, by a playback device, first media content from a first source (Abstract, ¶0003, Fig. 1, label 31, where the media device receives first main 
Kosslyn does not teach “encountering, by the playback device, a trigger to replace a replaceable content segment of the first media content with a replacement content segment, wherein the replacement content segment is stored in a local cache of the playback device; presenting...the replacement content segment... in place of the replaceable content segment.”  And “obtaining, by the 
However, Meembat teaches (¶0050-0052, ¶0072, ¶0073, claim 24) that the device receives/displays media stream, where the device, when triggered by the timing cue, replaces original content item (advertisement) with a predetermined content item (replacement advertisement) and plays the modified stream with the predetermined content item instead of original content item as represented in Figs. 2 and 4; (¶0045, ¶0046, ¶0072) the insertable/predetermined content item is received and stored locally in the device. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn’ s system by replacing content segment and presenting replaced content segment in place of original segment as taught by Meembat in order to present tailored advertisements for specific geographically and/or demographically defined target audiences (¶0007).
Hwang teaches  obtaining, by the playback device, a loudness level profile for the first media content, wherein the loudness level profile characterizes changes in loudness within the first media content over time and wherein determining the first loudness level comprises comparing a loudness level observed by the playback device with a loudness level indicated by the loudness level profile (¶0071, if an output volume change of the broadcast receiving device 200 by one volume level unit corresponds to an output volume change of the display device 100 by 10 volume level units, the volume control ratio of the broadcast receiving device 200 may be 10.In this case, the processor 160 may 

As to claim 4, Kosslyn, Meembat and Hwang teaches the method of claim 1, wherein determining the second loudness level comprises determining the second loudness level based on auxiliary information that is received with the replacement content segment (¶0019, audio parameters of the video advertisement).  

As to claim 5, Kosslyn, Meembat and Hwang teaches the method of claim 1, wherein adjusting the loudness level of the replacement content segment based on the difference between the first loudness level and the second loudness level comprises increasing the loudness level of the replacement content segment from the second loudness level to the third loudness level based on the first loudness level being greater than the second loudness level (¶0019, adjusting the audio to be louder, not always down). 

As to claim 6, Kosslyn, Meembat and Hwang teaches the method of claim 1, wherein adjusting the loudness level of the replacement content segment based on the difference between the first loudness level and the second loudness level comprises decreasing the loudness level of the replacement content segment from the second loudness level to the third loudness level based on the first loudness level being less than the second loudness level (¶0046, adjust the volume down of the advertisement). 

As to claim 7, Kosslyn, Meembat and Hwang teaches the method of claim 1, further comprising retrieving the replacement content segment from the local cache (Fig. 5, ¶0073, audio level played data may be cached temporarily (e.g., in file 27A) and subsequently may be sent to the server 31 whether or not the audio matching system executes on the server 31, on the media device 24A, or on both).

As to claim 8, Kosslyn, Meembat and Hwang teaches the method of claim 1, wherein the playback device comprises a television, and wherein presenting the replacement content segment having the third loudness level comprises presenting a replacement content segment having the third loudness level using a media player (¶0023, television and advertisements).  

As to claim 9, Kosslyn, Meembat and Hwang teaches the method of claim 1, wherein encountering the trigger comprises determining that the playback device is presenting a segment occurring immediately prior to a replaceable content segment, wherein the replaceable content segment is designated to be replaced with the replacement content segment (¶0019, ¶0020, ¶0021).  

As to claim 10, Kosslyn, Meembat and Hwang teaches method of claim 9, wherein the segment occurring immediately prior to the replaceable content segment is a first advertisement, and wherein the second segment is a second advertisement (Fig. 2A, 2B, ¶0033).  

As to claim 11, see the rejection of claim 1.

As to claim 13, see the rejection of claim 4.

As to claim 14, see the rejection of claim 7.

As to claim 15, see the rejection of claim 10.

As to claim 16, see the rejection of claim 1. 

As to claim 18, see the rejection of claim 5.

As to claim 19, see the rejection of claim 7.

As to claim 20, Kosslyn, Meembat and Hwang teaches the computing system of claim 16, wherein encountering the trigger comprises determining that a playback device is presenting a segment occurring immediately prior to the replaceable content segment, wherein the replaceable content segment is designated to be replaced with the replacement content segment (¶0043 that the device determines a last frame 122 of the first video segment right before the inserted advertisement as represented in Fig. 2B)

Claims 2, 3, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn, Meembat and Hwang as applied to claim 1, 11, 16 above, and further in view of  KR 10-2014-0033860 A (AN Seong Ryong).

As to claim 2, Kosslyn, Meembat and Hwang teaches the method of claim 1, over Kosslyn, Meembat and Hwang not teach wherein determining the first loudness level comprises determining a moving average of the first loudness level as the playback device presents the first media content.  Seong teaches wherein determining the first loudness level comprises determining a moving average of the first loudness level as the playback device presents the first media content (Description of embodiments, paragraph 10 and 11, the audio signal level averaging unit for outputting the average of the audio signal level input from the audio device for the predetermined time and the audio signal output level storage unit for storing the audio output signal of the audio device and averaging the predetermined time). In view of the teachings of Seong, it would have been obvious before the effective filing date of the invention to modify the teachings of over Kosslyn, Meembat and Hwang.  The suggestion/motivation would be a system that automatically controls audio volume for preventing an unexpected loud sound is outputted through a television. 

As to claim 3, Kosslyn, Meembat, Hwang and Seong teaches the method of claim 2, further comprising: detecting a channel-change event; and upon detecting the channel-change event, resetting the moving average of the first loudness level (Seong, the input voice signal level is greater than 1.2 times, voice signal of the new channel, Description of embodiments, paragraph 10 and 11, the audio signal level averaging unit for outputting the average of the audio signal level input from the audio device for the predetermined time and the audio signal output level storage unit for storing the audio output signal of the audio device and averaging the predetermined time). 
As to claim 12, see the rejection of claim 2.
As to claim 17, see the rejection of claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421     

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421